


Exhibit 10.26

 

 

November 14, 2002

 

Judith Rodin, PhD.

President

University of Pennsylvania

100 College Hall

Philadelphia, PA   19104

 

Dear Judith:

 

This will confirm the following agreement relating to the deferral of your
directors’ fees and retainers in 2003:

 

1.                                       All directors’ fees and retainers
(“Fees”)  payable to you in connection with your service on the boards of
directors (including committees of such boards) of AMR Corporation and American
Airlines, Inc. for the period January 1, 2003 through December 31, 2003, will be
deferred and paid to you in accordance with this letter agreement:

 

2.                                       Fees will be converted to Stock
Equivalent Units in accordance with the Directors’ Stock Equivalent Purchase
Plan, a copy of which is attached hereto as Exhibit A (the “Plan”).

 

3.                                       Upon your retirement from the Board of
Directors of AMR the Stock Equivalent Units accrued pursuant to the Plan will be
converted to cash and paid to you by multiplying the number of Stock Equivalent
Units as of the date of your retirement by the arithmetic mean of the high and
low of AMR stock (“fair market value”) during the calendar month immediately
preceding such retirement date.  Such payment will occur within 30 days of your
retirement date.

 

4.                                       AMR’s obligation to make payments
pursuant to paragraph 3 hereof will not be released or modified by reason of
your death.  In such event, the number of Stock Equivalent Units as of your date
of death will be multiplied by the fair market value of AMR stock during the
calendar month immediately preceding your death, and the amount paid to the
Trustees under your Revocable Agreement of Trust, dated September 15, 1997, as
amended November 3, 1997, Judith Rodin Settlor and Trustee.

 

--------------------------------------------------------------------------------


 

If the foregoing is satisfactory to you, please indicate by signing one of the
originals (two are enclosed) and returning it to me.

 

 

Very truly yours,

 

 

 

 

 

Charles D. MarLett

 

Corporate Secretary

 

 

 

 

Accepted and agreed:

 

 

 

 

 

/s/ Judith Rodin

 

 

Judith Rodin

 

 

 

 

 

11/20/02

 

 

Date

 

 

2

--------------------------------------------------------------------------------
